             Case 7:18-cv-11533-NSR Document 36 Filed 06/14/19 Page 1 of 2



June 14, 2019
                                                       Norton Rose Fulbright US LLP
                                                       Fulbright Tower
                                                       1301 McKinney, Suite 5100
                                                       Houston, Texas 77010-3095
                                                       United States

VIA ECF                                                Stephen C. Dillard
Hon. Nelson S. Román                                   Partner
United States District Court                           Direct line +1 713 651 5100
300 Quarropas Street                                   steve.dillard@nortonrosefulbright.com

White Plains, NY 10601                                 Tel +1 713 651 5151
                                                       Fax +1 713 651 5246
                                                       nortonrosefulbright.com

Re:     Congregation of Ridnik, et. al. v. Village of Airmont, et. al.,
        Case No. 18-cv-11533 (S.D.N.Y. Dec. 10, 2018)

Your Honor,

        On behalf of the Plaintiffs, we write in response to the Defendants’ letter submitted earlier
today requesting a 30-day extension to the deadline to serve their Motion to Dismiss. As noted in
that request, we oppose, and for the reasons set forth below, request that the Court deny the request
for an additional 30 days and instead extend their deadline, and the remaining deadlines, by 10
days.

        Defendants’ 30-day extension request is unreasonably lengthy under the circumstances
and devoid of any support or reason that would justify further delay in this case. The Original
Complaint was filed more than six months ago on December 12, 2018. At Defendants’ request,
Plaintiffs agreed to a lengthy extension of the deadline to answer or move to dismiss. In
accordance with that extension, Defendants submitted their pre-motion letter on March 18, three
months ago. At that point, Defendants knew the bases upon which they would move to dismiss;
and based on the contents of the letter, Defendants had already thoroughly researched the issues.

       We then filed the First Amended Complaint on May 6 in accordance with the agreed
schedule ordered by the Court. Notably, the First Amended Complaint dropped a significant
number of Defendants and removed two causes of action, without adding any others. As such,
Defendants have less to respond to than they did three months ago when they submitted their
pre-motion letter and were presumably ready to prepare their motion to dismiss.

        Defendants list three reasons for their eleventh-hour extension request: (1) the
“complexity of this case”; (2) Defendants counsel’s brief in the Second Circuit and “other
matters”; and (3) the upcoming Independence Day holiday (nearly three weeks away). None
justify another month of delay in this case. As noted above, the “complexity of this case” has
been known to Defendants for six months, and they were fully prepared to brief all issues three
months ago. The case has only become less complex since then with the filing of the First
Amended Complaint.




74646614.1
             Case 7:18-cv-11533-NSR Document 36 Filed 06/14/19 Page 2 of 2



June 14, 2019
Page 2

         Meanwhile, Plaintiffs are deprived of their First Amendment right to the free exercise of
their religious beliefs. The ongoing delay has resulted in the loss of members from the
congregation of at least one Plaintiff due to lack of adequate space to meet (which, of course,
includes the loss of financial support necessary to sustain the congregation). Time is increasingly
of the essence, and Plaintiffs’ mounting issues should not incur further delay.

       Plaintiffs submit that a 10-day extension is reasonable and appropriate under the
circumstances.

Respectfully yours,

Stephen C. Dillard

Stephen C. Dillard




74646614.1
